Title: Thomas Gimbrede to Thomas Jefferson, 6 March 1809
From: Gimbrede, Thomas
To: Jefferson, Thomas


          

 Union tavern George.—March the 6th 1809.
            Mr Gimbrede has the honor to offer to Mr Jefferson a Little Sketch in Cameo, which if he should deem it worthy of his acceptance, he will please to receive it, as an evidence of my Esteem & high consideration, with an unfeigned wish that in your retirement—you may experience that tranquility & happiness that your usefulness in public Life has so Eminently entitled you to.
        